In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1369V
                                      Filed: April 27, 2016
                                          Unpublished

****************************
TOM CROUCH,                             *
                                        *     Ruling on Entitlement; Damages
                    Petitioner,         *     Decision Based on Proffer;
                                        *     Concession; Tetanus, Diphtheria,
v.                                      *     acellular Pertussis (“Tdap”) Vaccine;
SECRETARY OF HEALTH                     *     Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                     *     Administration (“SIRVA”);
                                        *     Special Processing Unit (“SPU”)
                    Respondent.         *
                                        *
****************************
Diana Sedar, Maglio, Christopher and Toale, PA (FL), Sarasota, FL, for petitioner.
Christine Becer, U.S. Department of Justice, Washington, DC, for respondent.

         RULING ON ENTITLEMENT AND DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 12, 2015, Tom Crouch (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he
suffered injury to his left shoulder causally related to the tetanus, diphtheria, acellular
pertussis (“Tdap”) vaccination he received on September 24, 2013. Petition at ¶¶ 1-2,
6. Petitioner further alleges that he has suffered the residual effects of his injury for
more than six months, and neither he nor any other party has brought an action or
received compensation for his vaccine related injuries. Id. at ¶¶ 7, 10-11. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On April 25, 2016, respondent filed her Rule 4(c) report and Proffer on Damages
in which she concedes that that the case is appropriate for compensation.

1 Because this unpublished ruling and decision contains a reasoned explanation for the action in this
case, the undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), petitioner
has 14 days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified
material fits within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent’s Rule 4(c) Report and Proffer on Damages at 1. Specifically, respondent
agrees “that a preponderance of evidence establishes that the injury to petitioner’s left
shoulder was caused-in-fact by the administration of his September 24, 2013, Tdap
vaccine, and that petitioner’s injury is not due to factors unrelated to the administration
of the Tdap vaccine.” Id. at 3 (citations omitted). Respondent further agrees that “the
statutory six month sequela requirement has been satisfied.” Id.

        Additionally, “[b]ased upon the evidence of record, respondent proffers that
petitioner should be awarded $25,000.00, which represents all elements of
compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).”
Respondent’s Rule 4(c) Report and Proffer on Damages at 3. Respondent represents
that petitioner agrees with the proffered award. Id.

      In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation. Further, based on
the record as a whole, the undersigned finds that petitioner is entitled to an award
as stated in Respondent’s Rule 4(c) Report and Proffer on Damages.

      Pursuant to the terms stated in Respondent’s Rule 4(c) Report and Proffer on
Damages at 3, the undersigned awards petitioner a lump sum payment of
$25,000.00 in the form of a check payable to petitioner, Tom Crouch. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.